DETAILED ACTION
1.	Claims 2-21 are currently pending. The effective filing date of the present application is 12/7/2017. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 5, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5, 9, and 16 recites “the light on a horizontal top plate of a displaced status pole.” According to the disclosure, the horizontal plate is not on top of the status pole. See Fig. 1A reproduced with labeling. The disclosure fails to describe the horizontal top plate (113) as part of the status pole (114). For the purposes of examination, examiner is reading claims as:
 5. (NEW) The method of claim 3, wherein controlling further includes causing the light to illuminate or turn off under a horizontal top plate 
9. (NEW) The method of claim 2, wherein selectively activating and deactivating further includes sending a message to the transaction terminal that instructs the transaction terminal to activate or deactivate the light on a horizontal top plate 
16. (NEW) The method of claim 14, wherein illuminating the at least one second light further includes illuminating the at least one second light from under a horizontal top plate 
    PNG
    media_image1.png
    502
    581
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 3, 5, 6, 8-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2015/0060552 to Rambler et al. (“Rambler”) in view of U.S. Pat. Pub. No. 2017/0017941 to Takahashi et al. (“Takahashi”).

7.	With regards to claim 2, Rambler disclosed the limitations of,
identifying, by a scanner of a transaction terminal, an item passing over a scan window of the scanner during a transaction at the transaction terminal (See [0021] discussing the scanner (130) identifying items based on optical codes.); 
determining, by the scanner, whether the item was identified by the scanner for processing with the transaction (See [0021] discussing the scanner (130) identifying items based on optical codes.); and 
electively activating or deactivating, by the scanner, a light based on whether the scanner resolved an item code during the identifying or did not resolve the item code during the identifying (See [0030] discussing the scanner status indicator light (270) being a part of the scanner system. See also [0039] discussing using on and off the status light (270) to indicate different statuses. See further [0035] discussing a security camera using the light indicators to identify objects hanging off the weight sensor of the scanner. The examiner is interpreting lights 270 as light indicators.)
Rambler is silent on the limitation of,
wherein the light is visible to an overhead security camera and captured by the overhead security camera when activated or deactivated during the transaction. 
	However, Takahashi teaches at [0053] and Fig. 2 that it would have been obvious to one of ordinary skill in the point of sales art to include the light is visible to an overhead security camera and captured by the overhead security camera when activated or deactivated during the transaction (See Fig. 2 and [0026] discussing pole (22) having light emitting unit (29) attach to self-checkout POS terminal (1). Examiner notes that the external security camera of Rambler [0035] captures the POS terminal, which would include the pole of Takahashi.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Rambler to include wherein the light is visible to an overhead security camera and captured by the overhead security camera when activated or deactivated during the transaction, as disclosed by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to notify employees of different states of the POS terminal (Takahashi [0053]).  

8.	With regards to claim 13, Rambler disclosed the limitations of,
illuminating, by a scanner, a first light based on an item passing over a scan window of the scanner during a transaction at a transaction terminal (See [0033]-[0035] discussing the light pipes of the scanner being all turned on when the item is perfectly placed over the window.); and
illuminating, by the scanner, at least one second light that provides an indication as to whether an item code for the item was read or was not read by the scanner (See [0030] discussing the scanner status indicator light (270) being a part of the scanner system. See also [0039] discussing using on and off the status light (270) to indicate different statuses. See further [0035] discussing a security camera using the light indicators to identify objects hanging off the weight sensor of the scanner. The examiner is interpreting lights 270 as light indicators.).
Rambler is silent on the limitation of,
that is visible to and captured by an overhead security camera
However, Takahashi teaches at [0053] and Fig. 2 that it would have been obvious to one of ordinary skill in the point of sales art to include the light is visible to and captured by an overhead security camera (See Fig. 2 and [0026] discussing pole (22) having light emitting unit (29) attach to self-checkout POS terminal (1). Examiner notes that the external security camera of Rambler [0035] captures the POS terminal, which would include the pole of Takahashi.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Rambler to include the light is visible to and captured by an overhead security camera, as disclosed by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to notify employees of different states of the POS terminal (Takahashi [0053]).  

9.	With regards to claim 20, Rambler disclosed the limitations of,
a scanner (See [0021] discussing the scanner (130).);
a transaction terminal (See [0004] discussing the point of sale terminal.);
an overhead security camera (See [0035] discussing a security camera.).; and
the scanner comprises a processor (See Fig. 4 and [0036] discussing processor module (405) of the scanner (130).) and a non-transitory computer-readable storage medium;
the non-transitory computer-readable storage medium comprises executable instructions;
the executable instructions when executed by the processor from the non- transitory computer-readable storage medium cause the processor to perform operations comprising:
identifying an item passed over a scan window of the scanner during a transaction at the transaction terminal (See [0021] discussing the scanner (130) identifying items based on optical codes.);
determining whether an item code was read from the item (See [0021] discussing the scanner (130) identifying items based on optical codes.); and
activating or deactivating the light when the item codes was not read based on the determining (See [0030] discussing the scanner status indicator light (270) being a part of the scanner system. See also [0039] discussing using on and off the status light (270) to indicate different statuses. See further [0035] discussing a security camera using the light indicators to identify objects hanging off the weight sensor of the scanner.);
Rambler is silent on the limitation of,
a displaced status pole comprising a status light;
status light of the displaced status pole 
wherein the status light when activated or deactivated is visible and captured by the overhead security camera.
However, Takahashi teaches at [0053] and Fig. 2 that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to have a light visible within the field-of-view of the overhead security camera situated on a terminal status pole associated with a terminal (See Fig. 2 and [0026] discussing pole (22) having light emitting unit (29) attach to self-checkout POS terminal (1). Examiner notes that the external security camera of Rambler [0035] captures the POS terminal, which would include the pole of Takahashi.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Rambler to include the ability to have a light visible within the field-of-view of the overhead security camera situated on a terminal status pole associated with a terminal, as disclosed by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to notify employees of different states of the POS terminal (Takahashi [0053]).  

10.	With regards to claim 3, Rambler disclosed the limitations of,
controlling, by the scanner, the light (See [0020]-[0021] discussing the computer (110) component of the POS terminal (105) controlling the peripherals including indicators based on information gathered from peripherals including optical code scanner (130). See further [0008] discussing the communication from scanner to POS terminal. See Fig. 1 showing the inner communication paths of the POS terminal.).
Rambler is silent on the limitation of,
light from a status pole that is displaced from the scanner and that is interfaced to the scanner
However, Takahashi teaches at [0053] and Fig. 2 that it would have been obvious to one of ordinary skill in the point of sales art to include the light from a status pole that is displaced from the scanner and that is interfaced to the scanner (See Fig. 2 and [0026] discussing pole (22) having light emitting unit (29) attach to self-checkout POS terminal (1).). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Rambler to include the light from a status pole that is displaced from the scanner and that is interfaced to the scanner, as disclosed by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to notify employees of different states of the POS terminal (Takahashi [0053]).  

11.	With regards to claim 5, Rambler disclosed the limitations of,
wherein controlling further includes causing the light to illuminate or turn off under a horizontal top plate (See [0033] discussing the light pipes being controlled by the scanner and placement under the window.) 1.

12.	With regards to claim 6 (similarly claim 14), Rambler disclosed the limitations of,
controlling, by the scanner, the light under the scan window
(See [0033] discussing the light pipes being controlled by the scanner and placement under the window.).

13.	With regards to claim 8 (similarly claim 11 and 12), Rambler disclosed the limitations of,
deactivating the light for a configured period of time ensuring that deactivation of the light is captured by the overhead security camera (See [0030] discussing the scanner status indicator light (270) being a part of the scanner system. See also [0039] discussing using on and off the status light (270) to indicate different statuses. See further [0035] discussing a security camera using the light indicators to identify objects hanging off the weight sensor of the scanner.),, wherein the light is illuminated by the scanner during operation of the scanner (See [0021] discussing the scanner (130) identifying items based on optical codes.) and the deactivation for the configured period of time (See [0047] discussing using the pattern of lights to indicated different status, i.e. one light meaning turned on, and [0039] discussing emitting lights in different positions and colors. Examiner notes that time is an element of patterns.) providing an indication to the overhead security camera that the item codes was not read by the scanner during the identifying (See [0051] discussing the ability to not read a code by the scanner, [0054] discussing the changing of the illumination devices when an item code is not readable, and [0035] discussing a security camera using the light indicators to identify objects.).

14.	With regards to claim 9, Rambler disclosed the limitations of,
sending a message to the transaction terminal that instructs the transaction terminal (See [0020]-[0021] discussing the computer (110) component of the POS terminal (105) controlling the peripherals including indicators based on information gathered from peripherals including optical code scanner (130). See further [0008] discussing the communication from scanner to POS terminal. See Fig. 1 showing the inner communication paths of the POS terminal.) to activate or deactivate the light on a horizontal top plate (See [0054] discussing the flashing of the lights 310, 320, 330, 340, 305,315, 325, when an optical read is unsuccessful. The examiner is interpreting flashing as activating and deactivating the lights. See further Fig. 3 depicting the lights 310, 320, 330, 340, 305,315, 325, and 335 existing in the horizontal plate window of the scanner forming an outer ring of the scanner. See further [0007] discussing all light apparatuses ability to change color and flash.)  2 interfaced to the transaction terminal (See [0004] discussing the scanner and point of sales terminal interfacing.).

15.	With regards to claim 10, Rambler disclosed the limitations of,
controlling, by the scanner, a color of illumination of the light when the light is activated (See [0054] discussing the flashing red of the lights 310, 320, 330, 340, 305,315, 325, and 335 when an optical read is unsuccessful. The examiner is interpreting flashing as activating and deactivating the lights. See further Fig. 3 depicting the lights 310, 320, 330, 340, 305,315, 325, and 335 existing in the horizontal plate window of the scanner. See further [0007] discussing all light apparatuses ability to change color and flash.).

16.	With regards to claim 15, Rambler disclosed the limitations of,
wherein illuminating the at least one second light further includes illuminating the at least one second light from under the scan window (See [0054] discussing the flashing red of the lights 310, 320, 330, 340, 305,315, 325, and 335 when an optical read is unsuccessful. The examiner is interpreting flashing as activating and deactivating the lights. See further Fig. 3 depicting the lights 310, 320, 330, 340, 305,315, 325, and 335 existing in the horizontal plate window of the scanner. See further [0007] discussing all light apparatuses ability to change color and flash.).

17.	With regards to claim 16, Rambler disclosed the limitations of,
illuminating the at least one second light from under a horizontal top plate(See [0054] discussing the flashing red of the lights 310, 320, 330, 340, 305,315, 325, and 335 when an optical read is unsuccessful. The examiner is interpreting flashing as activating and deactivating the lights. See further Fig. 3 depicting the lights 310, 320, 330, 340, 305,315, 325, and 335 existing in the horizontal plate window of the scanner. See further [0007] discussing all light apparatuses ability to change color and flash.) 3.

12.	With regards to claim 18, Rambler disclosed the limitations of,
pulsing the at least one second light in a predefined sequence (See [0030] discussing the indicator lights being different colors, [0047] discussing using the pattern of lights to indicated different status, i.e. one light meaning turned on, and [0039] discussing emitting lights in different positions and colors. Examiner notes that a sequence and pattern are synonyms.) 
Rambler is silent on the limitation of,
detectable and captured by the overhead security camera.
However, Takahashi teaches at [0053] and Fig. 2 that it would have been obvious to one of ordinary skill in the point of sales art to include the light is detected and captured by the overhead security camera (See Fig. 2 and [0026] discussing pole (22) having light emitting unit (29) attach to self-checkout POS terminal (1). Examiner notes that the external security camera of Rambler [0035] captures the POS terminal, which would include the pole of Takahashi.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Rambler to include the light is detected and captured by the overhead security camera, as disclosed by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to notify employees of different states of the POS terminal (Takahashi [0053]).  

18.	With regards to claim 19, Rambler disclosed the limitations of,
wherein illuminating the at least one second light further includes controlling a pattern, colors, and a sequence of illumination for at least one second light (See [0030] discussing the indicator lights being different colors, [0047] discussing using the pattern of lights to indicated different status, i.e. one light meaning turned on, and [0039] discussing emitting lights in different positions and colors. Examiner notes that a sequence and pattern are synonyms.)
Rambler is silent on the limitation of,
for detection and capture by the overhead security camera.
However, Takahashi teaches at [0053] and Fig. 2 that it would have been obvious to one of ordinary skill in the point of sales art to include the light is detected and captured by the overhead security camera (See Fig. 2 and [0026] discussing pole (22) having light emitting unit (29) attach to self-checkout POS terminal (1). Examiner notes that the external security camera of Rambler [0035] captures the POS terminal, which would include the pole of Takahashi.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Rambler to include the light is detected and captured by the overhead security camera, as disclosed by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to notify employees of different states of the POS terminal (Takahashi [0053]).  

19.	With regards to claim 21, Rambler disclosed the limitations of,
sending a message to the transaction terminal instructing the transaction terminal to activate or deactivate the light on behalf of the scanner (See [0020]-[0021] discussing the computer (110) component of the POS terminal (105) controlling the peripherals including indicators based on information gathered from peripherals including optical code scanner (130). See further [0008] discussing the communication from scanner to POS terminal. See Fig. 1 showing the inner communication paths of the POS terminal.).

20.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatenable Rambler and Takahashi in view of EP. No. 0689174 A2 to Iizaka et al. (“Iizaka”).

21.	With regards to claim 4, Rambler and Takahashi are silent on the limitations of,
causing the light to reflect down from the status pole onto the scan window for capturing by the overhead security camera.
However, Iizaka teaches at [Col. 14, l. 10-18] that it would have been obvious to one of ordinary skill in the POS art to include causing the light to reflect down from the status pole onto the scan window for capturing by the overhead security camera (See [Col. 14, l. 10-18] discussing the use of reflection plates to reflect lights from the emitting element to the receiving element.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Rambler and Takahashi to include causing the light to reflect down from the status pole onto the scan window for capturing by the overhead security camera, as disclosed by Iizaka. One of ordinary skill in the art would have been motivated to make this modification in order to change the physical size of the support structure based on spacing constraints (Iizaka [Col. 14, l. 10-18]).  
	
22.	With regards to claim 17, Rambler disclosed the limitations of,
illuminating the at least one second light … from a displaced …that is displaced from the scanner, light ... of the scanner… camera during the transaction at the transaction terminal … for visibility and capturing by the overhead security 
 (See [0030] discussing the scanner status indicator light (270) being a part of the scanner system. See also [0039] discussing using on and off the status light (270) to indicate different statuses. See further [0035] discussing a security camera using the light indicators to identify objects hanging off the weight sensor of the scanner. The examiner is interpreting lights 270, 310, 320, 330, 340, 305,315, 325, and 335 as light indicators.).
Rambler is silent on the limitation of,
status pole 
However, Takahashi teaches at [0026], and Fig. 2 that it would have been obvious to one of ordinary skill in the point of sales art to include the light of a status pole (See Fig. 2 and [0026] discussing pole (22) having light emitting unit (29) attach to self-checkout POS terminal (1).). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Rambler to include the light is detected and captured by the overhead security camera, as disclosed by Takahashi. One of ordinary skill in the art would have been motivated to make this modification in order to notify employees of different states of the POS terminal (Takahashi [0053]).  
Rambler and Takahashi are silent on the limitations of,
as a reflected light 
wherein the reflected light is reflected onto the scan window
However, Iizaka teaches at [Col. 14, l. 10-18] that it would have been obvious to one of ordinary skill in the POS art to include causing the light to reflect down from the status pole onto the scan window for capturing by the overhead security camera (See [Col. 14, l. 10-18] discussing the use of reflection plates to reflect lights from the emitting element to the receiving element.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Rambler and Takahashi to include causing the light to reflect down from the status pole onto the scan window for capturing by the overhead security camera, as disclosed by Iizaka. One of ordinary skill in the art would have been motivated to make this modification in order to change the physical size of the support structure based on spacing constraints (Iizaka [Col. 14, l. 10-18]).  

23.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatenable Rambler and Takahashi in view of U.S. Pat. Pub. No. 2011/0068172 to Liu et al. (“Liu”)

24.	With regards to claim 6, Rambler and Takahashi are silent on the limitations of,
controlling a timing of activation of the light under the scan window so as to not interfere with other illuminated lights of the scanner associated with operation of the scanner.
However, Liu teaches at [0009] that it would have been obvious to one of ordinary skill in the POS art to include the controlling a timing of activation of the light under the scan window so as to not interfere with other illuminated lights of the scanner associated with operation of the scanner (See [0009] discussing turning off an additional light source when the LED light source is on to reduce interference.). 
Therefore, it would have been obvious for one of ordinary skill in the POS art before the effective filing date of the claimed invention to have modified the teachings of Rambler and Takahashi to include the controlling a timing of activation of the light under the scan window so as to not interfere with other illuminated lights of the scanner associated with operation of the scanner, as disclosed by Liu. One of ordinary skill in the art would have been motivated to make this modification in order to improve reading efficiency of the barcodes (Liu [0010]).  
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 112(a) interpretation.
        2 See 112(a) interpretation.
        3 See 112(a) interpretation.